B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Alabama
             Steve Shickles, Jr.
 In re       Ronda Shickles                                                                                   Case No.      19-80155
                                                                                    Debtor(s)                 Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                 $                 20,000.00
              Prior to the filing of this statement I have received                                       $                 20,000.00
              Balance Due                                                                                 $                       0.00

2.     The source of the compensation paid to me was:

               Debtor                   Other (specify):           Retainer paid by Debtor to Maynard Cooper & Gale and subsequenlty paid to
                                                                     Heard Ary & Dauro, LLC

3.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]
                  Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                  reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                  522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions or any other adversary proceeding.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 11, 2019                                                             /s/ Kevin D. Heard
     Date                                                                          Kevin D. Heard
                                                                                   Signature of Attorney
                                                                                   Heard, Ary & Dauro, LLC
                                                                                   303 Williams Avenue
                                                                                   Park Plaza, Suite 921
                                                                                   Huntsville, AL 35801
                                                                                   256-535-0817 Fax: 256-535-0818
                                                                                   kheard@heardlaw.com; aary@heardlaw.com;
                                                                                   adauro@heardlaw.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy


             Case 19-80155-CRJ11                            Doc 122 Filed 02/11/19 Entered 02/11/19 19:33:22                               Desc
                                                              Main Document     Page 1 of 1
